 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    PAUL C. TOMASINI,                                  No. 2:18-cv-3020 MCE CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    JESSICA DUNCAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 17, 2019 the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that objections could be

22   filed thereto. Plaintiff has not filed objections and the time for doing so has expired.

23          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

26   reviewed the file, the Court finds the findings and recommendations to be supported by the record

27   and by the magistrate judge’s analysis.

28
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed September 17, 2019, (ECF No. 37) are
 3   ADOPTED in full;
 4          2. Defendant Duncan is DISMISSED from this action for failure to state a claim upon
 5   which relief can be granted; and
 6          3. Defendant Duncan’s motion for summary judgment (ECF No. 25) is DENIED as moot.
 7          IT IS SO ORDERED.
 8   Dated: November 19, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
